Case 2:19-cv-06664-DSF-PLA Document 112 Filed 12/11/20 Page 1 of 1 Page ID #:3490
                                                                                   JS-6

     1
     2
     3                        UNITED STATES DISTRICT COURT
     4                FOR THE CENTRAL DISTRICT OF CALIFORNIA
     5                                        )
     6   PALUMBO DESIGN, LLC, a               )   Case No.: 2:19−cv−06664 DSF(PLAx)
         California limited liability         )   [Hon. Dale S. Fischer Courtroom 7D]
     7   corporation,                         )
                                              )   ORDER ON PARTIES’
     8                 Plaintiff,             )   STIPULATION OF DISMISSAL
                                              )   WITH PREJUDICE
     9         v.                             )
                                              )
   10    1169 HILLCREST, LLC, a Nevada )          Action Filed:      5/30/2019
         limited liability corporation, NEM 2 )   Removal Date:      8/1/2019
   11    LLC, a Nevada limited liability      )   Trial Date:        None Set
         corporation fka NAM 2, NEIL          )
   12    MOFFITT, an individual, and DOES )
         1 through 10, inclusive,             )
   13                                         )
                       Defendants.            )
   14                                         )

   15
   16          Pursuant to the stipulation filed with this Court and entered into by and
   17    between Plaintiff/Counterclaim Defendant Palumbo Design, LLC, Defendant/
   18    Counterclaimant 1169 Hillcrest, LLC, and Defendants NEM 2, LLC and Neil
   19    Moffitt (collectively, “Parties”) and Federal Rules of Civil Procedure rule
   20    41(a)(1)(A)(ii), the above-captioned action is hereby dismissed with prejudice. All
   21    Parties are to bear their own costs and fees.
   22          IT IS SO ORDERED.
   23    DATED: December 11, 2020

   24                                            Honorable Dale S. Fischer
                                                 UNITED STATES DISTRICT JUDGE
   25
   26
   27
   28
